Citation Nr: 9905288	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1962 to October 
1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Los Angeles Regional Office (RO).  
In that determination, the RO denied the claim of service 
connection for post-traumatic stress disorder (PTSD), citing 
the lack of verifiable stressors.  The appellant appealed.  
In a December 1996 decision, the Board denied the appellant's 
claim.  

The appellant sought review of the Board's determination to 
the United States Court of Veterans Appeals (Court).  In an 
August 1998 three-judge panel decision, the Court vacated the 
Board's decision and remanded the case for further 
administrative review.  [redacted].

FINDINGS OF FACT

1.  The record includes medical evidence showing a clear 
diagnosis of PTSD.  

2.  The record includes an approximate balance of positive 
and negative service department evidence as to whether the 
appellant engaged in combat.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(b) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Court noted in its decision, the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, the claim is not inherently implausible.  11 Vet. 
App. at 357 [citing Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 136-37 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995)].  The Board finds that VA has satisfied its statutory 
obligation to assist the appellant in the development of 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  The 
Board sees no areas in which further evidentiary or 
procedural development may be fruitful.  

In this decision, the Board will trace the facts relevant to 
the appeal, review the pertinent law and regulations, and 
then analyze the claim and render a decision.  

Factual background

Review of the appellant's Department of Defense (DD) Form 214 
and his service personnel records show that he was awarded 
the M-14 Rifle Expert Badge, the Vietnam Service Medal, and 
the National Defense Service Medal, and was not wounded as a 
result of action with enemy forces.  The service personnel 
records also show an entry that he "participated in 
operations against Viet Cong, Chu Lai, South Vietnam," from 
26 March to 1 September 1966.  During that period of time, 
his record of service indicates that he was assigned to 
Service Company, Headquarters Battalion (Reinforced), of the 
First Marine Division (Reinforced), Fleet Marine Force, as a 
supply man.  Prior to his arrival in Vietnam, his service 
personnel records show his primary duties included "machine 
gunner."  

In an August 1995 VA psychiatric examination report, the 
examiner diagnosed PTSD.  The examiner recorded that the 
appellant served in Vietnam for nine months as a machine 
gunner in a supply unit, that his base was subject to sniper 
and mortar attacks, that he manned and fired a machine gun on 
the base perimeter, and that he saw casualties and remains 
brought back to the base from the field.  An August 1995 VA 
psychological assessment noted that the pattern of results 
was consistent with the profiles of veterans who suffer PTSD.  
A December 1995 VA psychologist's statement reported a 
diagnosis of PTSD.  

The appellant testified at his May 1996 personal hearing he 
engaged in combat as a machine gunner assigned to a supply 
company in Vietnam and was exposed to stressful events during 
such service which were outside the norm of human experience.  
He stated he manned a machine gun at the perimeter of an air 
base, often fired into the neighboring jungle, and saw the 
results of this.  He also related he acted as a machine 
gunner on supply vehicles.  The appellant also stated he was 
assigned to patrols from time to time, and specifically 
described one patrol where a friend of his named Lonnie Gay 
was killed.  He testified that the incident occurred toward 
the end of his own tour in Vietnam which ended in September 
1966, that Lonnie Gay was scheduled to go home soon 
thereafter, and that on patrol Lonnie Gay was shot in the 
forehead.  The appellant said he knew Lonnie Gay from 
Bakersfield, California, where he was from, and though they 
were in different units they were assigned to the same 
patrol.  

In order to verify these claimed stressors, the RO, in May 
and September 1996 letters, wrote the Commandant of the 
Marine Corps requesting assistance in verifying the claimed 
stressors.  Enclosed with each letter were copies of the 
DD Form 214 and the service personnel records.  The RO also 
provided a brief description the appellant's claimed 
stressors, including the name of his friend, Lonnie Gay.  In 
a June 1996 letter, the Commandant responded, stating that a 
search of the unit dairies of the Service Company, 
Headquarters Battalion, did not show any casualties for the 
appellant's period of service in Vietnam, and that it was 
unable to verify the death of Lonnie Gay through unit 
dairies.  The Commandant did note that there was a Lonnie 
James Gay listed on the directory of names on the Vietnam 
Veteran Memorial who was killed in action May 25, 1968.  

Information developed in October 1996 with the assistance of 
the appellant's congressional office included copies of the 
First Marine Division command chronologies for July and 
August 1966, from the Marine Corps Historical Center.  These 
documents discuss information pertinent to that unit during 
that timeframe; however, these command chronologies do not 
shed light on the appellant's claimed stressors.  Also 
received was a copy of a report of casualty on Lonnie James 
Gay, who was killed in action May 25, 1968, in the Quang Nam 
province of the Republic of Vietnam, as a result of a gunshot 
wound to the body from hostile rifle fire while on an 
operation.  

In its January 1996 rating decision, the RO denied the claim, 
citing the lack of verifiable stressors.  The Board's 
December 1996 decision denied the claim for similar reasons.  
The Court, in its August 1998 decision, vacated and remanded 
the decision to the Board, finding that the Board committed 
four errors in its statement of reasons or bases in failing 
to:  (1) analyze the appellant's sworn testimony that he had 
engaged in combat; (2) explain its conclusion that the record 
stating the appellant "participated in operations against 
Viet Cong" did not indicate he was involved in "combat 
operations"; (3) discuss the application of the benefit-of-
the-doubt rule; and (4) make a direct finding as to combat 
status.  11 Vet. App. at 359.  Additionally, the Court noted 
that the appellant had applied to the Department of the Navy 
asking to be awarded the Combat Action Ribbon; it 
specifically commented that the appellant "may wish to 
submit evidence of any result from that process, which would 
appear to be highly relevant to the resolution of the combat 
question, or to seek a delay pending the outcome of the 
application process."  11 Vet. App. at 360.  

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the framework for establishing the presence of a 
recognizable stressor, which is the essential prerequisite to 
support the diagnosis of PTSD.  The Court analysis divides 
into two major components:  The first component involves the 
evidence required to demonstrate the existence of an alleged 
stressful event; the second involves a determination as to 
whether the stressful event is of the quality required to 
support the diagnosis of PTSD.  See also West v. Brown, 7 
Vet. App. 70 (1994).  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d) and (f), 
and the applicable VA's Manual 21-1 provisions, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).  The Court 
articulated a two-step process of determining whether a 
veteran "engaged in combat with the enemy."  First, it must 
be determined through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat.  If the determination with respect to this step is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive of the actual occurrence and 
no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.  In other words, a claimant's 
assertion that he "engaged in combat with the enemy" is not 
sufficient, by itself, to establish this fact.  The record 
must first contain recognized military citations or other 
supportive evidence to establish that he "engaged in combat 
with the enemy."  

Analysis

Diagnoses of PTSD are of record in various medical reports 
which have been associated with the appellant's claims 
folder, thus satisfying the first element required under 
§ 3.304(f), a clear diagnosis of PTSD.  The question then 
becomes whether there is credible supporting evidence that 
the claimed in-service stressor actually occurred and whether 
there is a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  The conclusion reached is dependent on 
whether the appellant was "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(d); 
Hayes, 5 Vet. App. at 63.  

The record does not indicate that the appellant was awarded a 
military citation, such as the Purple Heart or the Combat 
Infantryman Badge (or the corresponding Marine Corps Combat 
Action Ribbon), which would have presumptively proven his 
exposure to combat.  He was awarded the Vietnam Service 
Medal, which signifies he was assigned for duty in the 
Republic of Vietnam, but neither this award, nor the awarding 
of the M-14 Rifle Expert Badge and the National Defense 
Service Medal, in and of themselves signify exposure to 
combat.  

Other supporting evidence, though, strongly suggests that the 
appellant was "engaged in combat with the enemy."  The 
appellant's military occupational specialty for a portion of 
his service was machine gunner.  He testified that he acted 
as a machine gunner in combat on several occasions.  The 
service personnel records document, under a section titled 
"Combat History - Expeditions", that the appellant 
"participated in operations" against an enemy force.  While 
not all "operations" can be properly termed "combat 
operations", see 11 Vet. App. at 361 (Holdaway, J., 
concurring), this inference is consistent with the other 
evidence of record suggesting combat exposure.  

Based on this evidence, the Court found fault with the 
Board's failure to apply the benefit-of-the-doubt rule.  11 
Vet. App. at 359.  See 38 U.S.C.A. § 5107(b) (with an 
approximate balance of positive and negative evidence, the 
benefit of the doubt shall be applied); 38 C.F.R. § 3.102; 
Williams (Willie) v. Brown, 4 Vet. App. 270,273-74 (1993) 
(with significant evidence in support of claim, VA must 
explain why evidence is not in relative equipoise); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1991) (only an approximate 
balance of positive and negative evidence is needed).  

There is no definitive official evidence that the appellant 
engaged in combat.  Moreover, some evidence of record falls 
against the appellant's credibility: the Marine Corps was 
unable to find any information regarding the death of a 
Lonnie Gay which the appellant described as occurring in 
close proximity to him, and could state only that a Lonnie 
Gay was killed in action nearly two full years after the 
appellant departed Vietnam and separated from service.   

In the appellant's favor are his testimony that he was 
engaged in combat, his military duties as a machine gunner, 
and the service personnel record entry that he "participated 
in operations" against an enemy, which is under the heading 
of "Combat History".

The Board has concluded that there is an approximate balance 
of positive and negative evidence with respect to the 
question of the appellant's combat status.  Applying the 
benefit-of-the-doubt rule to this question, the Board 
concludes that the appellant "engaged in combat with the 
enemy."   See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Since the Board has concluded that the appellant engaged in 
combat with the enemy, the Board is obligated to accept his 
lay testimony regarding claimed stressors as conclusive of 
the actual occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304 (d), (f).  Therefore, the Board concludes that the 
appellant engaged in combat with the enemy, that his lay 
testimony as to his stressors are satisfactory and consistent 
with his service, and that, coupled with the diagnoses of 
PTSD already of record, these findings support a grant of 
service connection for PTSD.  The record need not verify the 
claimed stressors.   

Based on the evidence of record and in light of the analysis 
above, it is the determination of the Board that the evidence 
supports the claim of entitlement to service connection for 
PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1995), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  As discussed above, the Court encouraged the appellant to inform VA of the status of his application to the 
Department of the Navy for awarding of the Combat Action Ribbon.  11 Vet. App. at 360.  Because the 
Combat Action Ribbon is awarded for similar activities as the Combat Infantryman Badge, a decoration 
presumptively signifying exposure to combat under 38 C.F.R. § 3.304(f), its award would be highly relevant 
to resolution of the combat question.  In light of the Board's conclusion in this case, resolution of the claim is 
not dependent on the appellant's receipt of the Combat Action Ribbon. 

- 3 -


